PER CURIAM:
Janice Brown, survivor of Bobby Brown, deceased, seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2006). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is ■without reversible error. Accordingly, we *168deny the petition for review for the reasons stated by the Board. Brown v. Performance Coal Co., No. 07-0978-BLA (B.R.B. Aug. 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.